Citation Nr: 0710180	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2003 rating 
decision by the New York, New York, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  An April 2003 rating decision confirmed 
the denial of the appellant's claim.  

On June 15, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  At the hearing, the veteran submitted additional 
evidence for which he has provided written waiver of RO 
review under 38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  There is no credible supporting evidence of an in-service 
stressor to support the diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in December 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Additional letters were issued in 
December 2003, May 2004, and August 2004.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for PTSD, 
and he was afforded an opportunity to provide testimony at a 
travel board hearing, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual Background.

The record indicates that the veteran served on active duty 
from July 1979 to July 1983.  His military occupational 
specialty (MOS) was as a heavy anti-armor weapons 
infantryman.  The service medical records are completely 
silent with respect to any complaints, findings, or diagnosis 
of a psychiatric disorder.  

On the occasion of a VA examination in December 1998, the 
veteran reported problems with anxiety, loss of sleep, and 
depression attributed to hearing loss.  It was noted that the 
veteran was not receiving any psychiatric treatment at that 
time.  The pertinent diagnoses were major depression and 
recurrent anxiety disorder.  

VA medical records, dated from July 1998 through January 
2001, reflect treatment for various disabilities, including 
complaints of a psychiatric disorder, variously diagnosed as 
adjustment disorder and major depression.  During a clinical 
visit in September 2000, a VA examiner noted that the veteran 
was initially seen in June 1999 for evaluation and treatment 
of depression.  He noted that the veteran's depression and 
problems with insomnia persisted and he recently required a 
change in his treatment in an effort to better address his 
depressed mood and insomnia.  The examiner further noted that 
the veteran has indicated that his tinnitus contributed to 
his problem with insomnia.  On the occasion of a VA 
examination in February 2001, the veteran indicated that he 
was sent to Korea for one year; he served in Korea from 
January 1980 to January 1981.  He indicated that his unit 
patrolled the DMZ; he noted that many of the maneuvers were 
anti-tank practice.  The veteran related that his unit was 
involved in minor skirmishes at the border.  The veteran 
stated that he would hear enemy artillery landing in great 
distances throughout the night; as a result, he was nervous 
while in Korea.  Following a mental status examination, the 
assessment was depressive symptoms alleviated by 
antidepressant medications.  

Additional VA medical records, dated from November 2000 to 
June 2002, reflect ongoing clinical evaluation and treatment 
for several disabilities, including recurrent major 
depression.  

The veteran's claim for service connection for PTSD (VA Form 
21-4138) was received in November 2002.  Submitted in support 
of his claim were VA progress notes, dated from July 2002 to 
November 2002.  The records indicate that the veteran was 
referred to the PTSD clinic in July 2002; at that time, he 
reported being depressed, had poor concentration, felt 
hopeless about his life, was isolated and, at times, was 
paranoid.  It was noted that the veteran served in Korea from 
1980 to 1981 near the DMZ.  The veteran indicated that he 
would often go on dangerous patrols and maneuvers.  He stated 
that the North Koreans often fired artillery rounds at the 
Americans.  The veteran indicated that he had intrusive 
memories related to the reported incidents as well as 
nightmares.  The impression was that the veteran early showed 
a depressive disorder.  The clinical social worker, S.G., 
noted that there seemed to be more trauma related to the 
veteran's childhood than military service.  However, he noted 
that the veteran did have related symptoms to his duty in 
Korea.  In a statement from the same social worker, dated in 
November 2002, he noted that the veteran had been attending 
the PTSD clinic for the past 4 months.  He indicated that the 
veteran experienced multiple traumas while serving in the DMZ 
that included incoming artillery and dangerous patrols; he 
noted that the veteran returned with a depressive disorder 
and a subthreshold PTSD.  The social worker also completed a 
PTSD questionnaire on behalf of the veteran in February 2003, 
wherein he reiterated the history of the veteran's service 
near the DMZ in Korea and his current diagnosis of PTSD.  

In response to a request for information, dated in July 2003, 
the Director for Center for Unit Records Research indicated 
that the information received was insufficient to conduct a 
research for the purposes of verifying the veteran's reported 
incidents and stressors in service.  

Of record is a VA progress note from a VA psychiatrist, dated 
in October 2003, indicating that the veteran has been 
diagnosed with PTSD which is related to his military service.  

Received in November 2003 were VA progress notes, dated from 
July 1998 to October 2003.  These records show that the 
veteran received ongoing clinical attention, including 
psychotherapy, for symptoms of PTSD.  

Received in December 2003 was a statement from the veteran, 
wherein he reported being stationed at the DMZ while in 
Korea; he noted hat his company trained in the Rice paddies, 
bushes, on the hills, and in the mountains, which were very 
cold.  The veteran indicated that they had to be on alert at 
all times; they were told to always have their equipment 
ready.  The veteran related that the atmosphere was very 
scary.  The veteran also indicated that being in an infantry 
meant that they had to do a lot of night patrols; he stated 
that, at night, there was constant shooting off of mortar 
rounds.  The veteran further noted that his company went far 
into North Korea and were shot at; there was a lot of 
gunfire.  The veteran stated that he never knew whether he 
would return.  He also noted that he occasionally saw 
soldiers with open wounds, as well as dead soldiers being 
carried away in cots.  

Received in April 2004 were VA progress notes, dated from 
September 2003 to April 2004.  These records show that the 
veteran received ongoing clinical attention, including 
psychotherapy, for symptoms of PTSD.  Received in June and 
August 2005 were additional VA progress notes, dated from 
December 2003 to August 2005, reflecting ongoing clinical 
evaluation and treatment for several disabilities including 
PTSD.  

At his personal hearing in June 2006, the veteran's service 
representative observed that the veteran served one year of 
foreign service in Korea in 1980; he noted that the veteran's 
last duty assignment was with the 2nd Battalion in the 7th 
cavalry in Fort Hood, Texas.  The representative explained 
that while the veteran was originally diagnosed with 
depression, he was currently diagnosed with PTSD.  The 
veteran indicated that he was a Point man in Korea; he 
explained that a point man is the person who's out from 
making sure that the area is clear.  The veteran stated that 
he was stationed at Camp Greaves, in Seoul, Korea on the 
demilitarized zone DMZ.  The veteran related that his company 
went on maneuvers in North Korea; he noted that his unit was 
sent to patrol the border near the DMZ and to perform 
reconnaissance.  The veteran recalled the incident that 
occurred one night in October 1980 when someone in his squad 
was hit; he heard him yelling and screaming.  The veteran 
indicated that he was unable to recall the name of the 
soldier who was killed; and, he did not see that soldier 
after the incident.  The veteran related that, after Korea, 
he was stationed in Fort Hood, Texas; he was assigned to the 
CSC 112 company, 1st cavalry.  The veteran reported that, 
while at Fort Hood, a sergeant Gants killed the wife of 
another soldier; he also recalled the drowning of another 
soldier who was performing amphibian training.  

At the hearing, the veteran submitted copies of two articles.  
One article discussed the incidents surrounding student 
protest in Korea in May 1980.  The other article discussed a 
homicide that occurred at Fort Hood, Texas, involving a 
member of the 1st Cavalry Division who died of a self 
inflicted gunshot wound; the same article related that the 
body of a woman was found at the residence of the soldier who 
killed himself.  

Of record is the report of an individual therapy session, 
dated in June 2006; at that time, the veteran reported 
serving near the DMZ in Korea in 1980 where he was in 
constant fear for his life.  The veteran testified that he 
had to quell student uprising, and the imposition of Martial 
Law.  The veteran reported witnessing the wounding of another 
soldier during a mission in the filed in North Korea.  The 
veteran also recalled a soldier who drowned during his tour 
of duty in Fort, Texas.  It was noted that there was also a 
suicide over a domestic situation relating to someone he knew 
well.  The examiner stated that the veteran suffered from a 
range of PTSD related symptoms, including depression, 
nightmares, and intrusive memories of Korea and Fort Hood.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  

The evidence in this case establishes that the veteran did 
not engage in combat during his military service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2006).  

The Board acknowledges that the veteran has a diagnosis of 
PTSD.  This diagnosis has been attributed by VA licensed 
social workers and VA examiners to the veteran's alleged 
service stressors.  Specifically, the examiner indicated that 
there were three stressors: the incident where a fellow 
soldier was shot one night in Korea in October 1980.  
However, the veteran stated that he was unable to recall the 
name of the solder; as such, this incident could not be 
verified or corroborated.  As such, he has not described the 
inservice incident in specific enough terms to permit 
meaningful research in an attempt to verify that the events 
actually occurred as he has described.  

The veteran also reported two incidents while occurred at 
Fort Hood, Texas; one involved the drowning of another 
soldier, and another occurred when one soldier killed the 
wife of another.  While the veteran testified that the 
soldier involved in the shooting at Fort Hood was a Sergeant 
Gants, the article which he submitted regarding that incident 
failed to mention anyone name Gants.  

Based upon the conflicts in the reports and the lack of other 
corroborative data, the Board concludes that the veteran's 
statements regarding the incidents at Fort Hood are not 
credible and therefore not material.  Therefore, as set forth 
above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.  
The veteran has not provided any credible supporting evidence 
of his experiences that would allow verification of any 
stressors.  In this regard the Board notes that in Moreau v. 
Brown, 9 Vet. App. 389 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the fact that a 
medical opinion was provided relating PTSD to events the 
veteran described in service could not constitute "credible 
supporting evidence" of the existence of the claimed 
noncombat stressor.  As such, the Board must conclude that 
credible supporting evidence that these claimed stressors 
occurred has not been submitted.  Thus, this critical element 
necessary to establish service connection for PTSD based on a 
stressor is also absent.  

The veteran has reported numerous stressors and he has 
changed the nature of the stressors with time.  The veteran 
has reported that he had combat-like experiences while in 
Korea.  These include engagement in minor skirmishes, being 
fired upon by the North  Koreans, receiving in-coming, 
witnessing the wounding of others, going into North Korea and 
being shot at.  We conclude that the veteran was not in 
combat.  There is no proof that the veteran engaged in combat 
with the enemy or with North Korea.  There is no proof that 
he was fired upon by either artillery or small arms fire.  
There is no proof that he entered North Korea.  There is no 
proof that he witnessed the wounding of another either in 
North Korea or in South Korea.  There is no proof that he 
quelled riots in South Korea.  His reports have varied with 
time, are not corroborated and are not credible.

The lack of reliable reporting taints his report of Korean- 
type stressors and his reports of stressors alleged during 
state-side service.  The issue of credibility is a matter 
that is to be addressed upon all the evidence of record.  In 
appropriate cases, a failure in credibility in one matter 
allows the trier of fact to determine that other allegations 
are also not credible.  The veteran's statements have varied 
to such a degree that the totality of his reported stressors 
are not credible.

In summation, the diagnoses of service-related PTSD are 
unsupported by the record, based as they were on unreliable 
and unverified information provided by the veteran.  As such, 
without a confirmed in-service stressor service connection 
may not be granted.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


